UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission File Number 001-31932 HYTHIAM, INC. (Exact name of registrant as specified in its charter) Delaware 88-0464853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11150 Santa Monica Boulevard, Suite 1500, Los Angeles, California90025 (Address of principal executive offices, including zip code) (310) 444-4300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of November 17, there were182,029,048 shares of registrant's common stock, $0.0001 par value, outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 ITEM 1.Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 7 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 4.Controls and Procedures 36 PART II – OTHER INFORMATION II-1 ITEM 1.Legal Proceedings II-1 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds II-1 ITEM 3.Defaults Upon Senior Securities II-1 ITEM 4.[Removed and Reserved] II-1 ITEM 5.Other Information II-1 ITEM 6.Exhibits II-2 SIGNATURES II-3 EXHIBIT 10.33 EXHIBIT 10.34 EXHIBIT 10.35 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands,except for number of shares) September 30, December 31, ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Marketable securities, at fair value - Receivables, net 73 Prepaids and other current assets 57 Total current assets Long-term assets Property and equipment, net of accumulated depreciation of $7,093 and $6,697 respectively Intangible assets, net of accumulated amortization of $1,879 and $1,702 respectively Deposits and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and benefits Other accrued liabilities Short-term debt Total current liabilities Long-term liabilities Deferred rent and other long-term liabilities 88 46 Warrant liabilities 72 Capital lease obligations 7 48 Total liabilities Stockholders' equity Preferred stock, $.0001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.0001 par value; 200,000,000 shares authorized; 81,424,000 and 65,283,000 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 8 7 Additional paid-in-capital Accumulated other comprehensive income - Accumulated deficit ) ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. 3 Table of Contents HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended (In thousands, except per share amounts) September 30, September 30, Revenues Total revenues $ Operating expenses Cost of healthcare services 99 68 General and administrative Impairment losses 1 - 39 Depreciation and amortization Total operating expenses Loss from operations ) Interest and other income 1 19 Interest expense ) Loss on extinguishment of debt - ) - ) Gain on the sale of marketable securities - Other than temporary impairment of marketable securities ) ) - ) Change in fair value of warrant liability ) ) Loss from continuing operations before provision for income taxes ) Provision for income taxes 2 3 22 13 Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued Operations: Results of discontinued operations, net of tax - - - Net income (loss) $ ) $ ) $ ) $ ) Basic and diluted net income (loss) per share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - - - Net income (loss) per share $ ) $ ) $ ) $ ) Weighted number of shares outstanding See accompanying notes to the financial statements. 4 Table of Contents HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended (In thousands) September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Income) from Discontinued Operations $ - ) Depreciation and amortization Amortization of debt discount and issuance costs included in interest expense Other than temporary impairment on marketable securities - Gain on sale of marketable securities ) ) Provision for doubful accounts 35 Deferred rent ) 88 Share-based compensation expense Loss on debt extinguishment - Fair value adjustment on warrant liabilitiy ) Impairment losses 37 Loss on disposition of assets - 16 Changes in current assets and liabilities: Receivables ) Prepaids and other current assets 45 Accounts payable ) ) Long term accrued liabilities - 6 Net cash used in operating activities of continuing operations ) ) Net cash used in operating activities of discontinued operations - ) Net cash used in operating activities ) ) Investing activities Proceeds from sales and maturities of marketable securities $ $ Proceeds from sales of property and equipment 1 13 Proceeds from disposition of CompCare - Restricted cash - 24 Purchases of property and equipment (1
